                 Case 3:20-cv-00654-BAS-AHG Document 1 Filed 04/03/20 PageID.1 Page 1 of 4



                    1 GUILLERMO MARRERO, ESQ., State Bar No. 099056
                          CAROLINA JUAREZ, ESQ., State Bar No. 298464
                    2 INTERNATIONAL PRACTICE GROUP, P.C.
                          1350 Columbia Street, Suite 500
                    3 San Diego, California 92101
                          Telephone: (619) 515-1486
                    4 Facsimile: (619) 515-1481
                          gmarrero@ipglaw.com
                    5 cjaurez@ipglaw.com

                    6 Attorneys for Defendant
                          SEAWORLD LLC
                    7

                    8

                    9

                  10                            UNITED STATES DISTRICT COURT
                  11                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
                  12
                     GUADALUPE MARQUEZ, and                        )   Case No.: '20CV0654 BAS AHG
                  13 individual,                                   )
                                                                   )   NOTICE OF REMOVAL OF CIVIL
                  14                  Plaintiff,                   )   ACTION UNDER 28 U.S.C. § 1441 (b)
                                                                   )   AND DEMAND FOR JURY TRIAL BY
                  15                      v.                       )   DEFENDANT SEAWORLD LLC
                                                                   )
                  16 SEA WORLD, LLC, a business                    )
                          entity; and DOES 1 through 100,          )
                  17 inclusive;                                    )
                                                                   )
                  18                 Defendants.                   )
                                                                   )
                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28

   I NTERNATIONAL             Notice of Removal of Civil Action Under 28 U.S.C. 1441 (b) and Demand for Jury Trial
P RACTICE G ROUP , P.C.
                  Case 3:20-cv-00654-BAS-AHG Document 1 Filed 04/03/20 PageID.2 Page 2 of 4



                     1 TO THE CLERK OF THE ABOVE-ENTITLED COURT:

                     2        PLEASE TAKE NOTICE THAT Defendant SeaWorld LLC, erroneously
                     3 sued and served as “Sea World, LLC”, hereby removes to this Court the State Court

                     4 Action described below:

                     5 A.     Plaintiff’s Complaint
                     6        1.     On February 27, 2019, Plaintiff Guadalupe Marquez (“Plaintiff”) filed a
                     7 Complaint in the Superior Court of the State of California for the County of San

                     8 Diego styled Guadalupe Marquez v. Sea World, LLC, et al., Case No. 37-2020-

                     9 00011131-CU-PO-CTL (“the State Court Lawsuit”).

                    10        2.     The Complaint alleges causes of action for general negligence and
                    11 premises liability on behalf of Plaintiff. The Complaint alleges that on September

                    12 23, 2019, Plaintiff tipped and fell at SeaWorld San Diego and consequently suffered

                    13 personal injuries. The Complaint further alleges damages for medical expenses, lost

                    14 earnings, loss of earning capacity, and general damages.

                    15        3.     A copy of the Summons and Complaint is attached hereto as Exhibit 1.
                    16        4.     Defendant SeaWorld LLC was served with the Summons and
                    17 Complaint as “Sea World LLC” on March 2, 2020.

                    18 B.     The Parties
                    19        5.     Defendant SeaWorld LLC owns and operates SeaWorld San Diego.
                    20        6.     Defendant SeaWorld LLC is a Limited Liability Company organized
                    21 under the laws of the State of Delaware, with its principal place of business in the

                    22 State of Florida.

                    23        7.     Defendant SeaWorld LLC is a single-member Limited Liability
                    24 Company, whose sole member is SeaWorld Parks & Entertainment, Inc.

                    25        8.     SeaWorld Parks & Entertainment, Inc. is a Corporation organized under
                    26 the laws of the State of Delaware, with its principal place of business in the State of

                    27 Florida.

                    28        9.     For purposes of diversity jurisdiction, both Defendant SeaWorld LLC
                                                                    -1-
   INTERNATIONAL
PRACTICE GROUP , P . C .
                            Notice of Removal of Civil Action Under 28 U.S.C. § 1441 (b) and Demand for Jury Trial
                  Case 3:20-cv-00654-BAS-AHG Document 1 Filed 04/03/20 PageID.3 Page 3 of 4



                     1 and SeaWorld Parks & Entertainment, Inc. are citizens of Delaware and Florida.

                     2        10.    SeaWorld Parks & Entertainment, Inc. was not sued herein and is not a
                     3 proper defendant in this action, as it has never owned or operated SeaWorld San

                     4 Diego.

                     5        11.    Plaintiff’s Complaint named “Sea World, LLC, a business entity” as a
                     6 defendant. No such business entity exists.         The correct entity name is SeaWorld
                     7 LLC.

                     8        12.    Upon information and belief, Plaintiff is a citizen of the State of
                     9 California who resides in the City of San Diego in the County of San Diego.

                    10 C.     Grounds for Removal
                    11        13.     This action may be removed to this Court by Defendant pursuant to 28
                    12 U.S.C. §1441(b).

                    13        14.     This Court has original jurisdiction over all claims and causes of action
                    14 alleged in the Complaint pursuant to 28 U.S.C. §1332, in that the amount in

                    15 controversy exceeds $75,000 and is between citizens of different states.

                    16        15.     The amount in controversy exceeds $75,000. Plaintiff’s Complaint
                    17 alleges that she suffered “severe injuries”; that she sustained and will sustain in the

                    18 future “disabling, serious, and permanent injuries, pain, suffering and mental

                    19 anguish”; that she has incurred and will incur medical “expenses in the

                    20 examination, care and treatment of her injuries”.             Plaintiff’s complaint further
                    21 alleges that she “was unable to attend her usual occupation and therapy lost

                    22 earnings and earnings capacity”; and that she sustained past loss of earnings and

                    23 will sustain future loss of earnings.

                    24        16.    This action is between citizens of different states, as Defendant is a
                    25 citizen of Delaware and Florida, and Plaintiff is a citizen of California.

                    26 D.     Compliance with Removal Procedures
                    27        17.     Defendant SeaWorld LLC was served with the Summons and
                    28 Complaint on March 2, 2020, as “Sea World, LLC”, which is erroneous. Defendant
                                                            -2-
   INTERNATIONAL
PRACTICE GROUP , P . C .
                            Notice of Removal of Civil Action Under 28 U.S.C. § 1441 (b) and Demand for Jury Trial
                  Case 3:20-cv-00654-BAS-AHG Document 1 Filed 04/03/20 PageID.4 Page 4 of 4



                     1 believes that this constitutes “[…] receipt by the defendant, through service or

                     2 otherwise, of a copy of the initial pleading […].” 28 U.S.C. § 1446 (b)(1).

                     3        18.    Accordingly, this Petition to remove is timely filed because it has been
                     4 filed within thirty (30) days of Defendant SeaWorld LLC’s receipt of the Summons

                     5 and Complaint and within one year after the commencement of the action, in

                     6 accordance with 28 U.S.C. § 1446 (b).

                     7 E.     Request for Removal
                     8        19.     Based on the foregoing Defendant SeaWorld LLC respectfully requests
                     9 that the entire action pending in the Superior Court of the State of California for the

                    10 County of San Diego styled Guadalupe Marquez v. Sea World, LLC, et al., Case No.

                    11 37-2020-00011131-CU-PO-CTL, be removed to this Court.

                    12 F.     Answer and Demand for Jury Trial
                    13        20.     Defendant SeaWorld LLC also files its Answer to Plaintiff’s
                    14 Complaint and Demand for Jury Trial herewith.

                    15

                    16
                                                                  Respectfully submitted,

                    17 Dated: March 31, 2020                      INTERNATIONAL PRACTICE GROUP,
                    18
                                                                  A PROFESSIONAL CORPORATION

                    19
                                                                  By: s/ Guillermo Marrero
                    20                                                  GUILLERMO MARRERO
                    21
                                                                        CAROLINA JUAREZ
                                                                        Attorneys for Defendant
                    22

                    23

                    24

                    25

                    26

                    27

                    28
                                                                    -3-
   INTERNATIONAL
PRACTICE GROUP , P . C .
                            Notice of Removal of Civil Action Under 28 U.S.C. § 1441 (b) and Demand for Jury Trial
